Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered. Claims 1-27 and 29 remain pending in the application.

Response to Amendment
Claim 29 is added, and claims 1-27 and 29 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed December 27, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed May 26, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Baba) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ko and Kinicki, as shown below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the limitations “receive a user selection…”, “compare the user-selected depth with a threshold imaging depth…”, and “automatically configure the ultrasound device to switch between a first imaging mode and a second imaging mode depending upon a result of the comparison…”.
Claim 1 is a method claim that recites a judicial exception (abstract idea). 
The “receive a user selection…” step in claim 1 does not specify how the user-selected imaging depth is received, only that it is. The physician can view and extract the user-selected imaging depth by using their mind and looking at or hearing a user selected parameter (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as a process that can be performed in the human mind (see MPEP 2106.04(a)(2)(III)).
The “compare the user-selected depth with a threshold imaging depth…” step in claim 1 does not specify how the user-selected imaging depth and the threshold imaging depth are compared, only that it is. Comparing two parameters can be performed by the physician mentally. The step also does not specify how the threshold imaging depth is determined, therefore the physician can view and extract the threshold imaging depth by using their mind and looking at or hearing another user selected parameter (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as a process that can be performed in the human mind (see MPEP 2106.04(a)(2)(III)). 
The “automatically configure the ultrasound device to switch between a first imaging mode and a second imaging mode depending upon a result of the comparison…” step in claim 1 does not necessarily confer for practical application. The step does not specify how the ultrasound device is configured to switch between two modes based on comparing the selection and threshold parameters, only that it does. The physician can decide to switch between two imaging modes based on the physician comparing the selection and threshold parameters with their mind (see MPEP 2106.04(a)(2)(III)). For example, the step encompasses the following look-up table:  
selection < threshold
selection = threshold 
 selection > threshold
mode 1
mode 1
mode 2


The mode selection also being automatic also does not represent a practical application because automating functions with a computer is routine and conventional (see MPEP 2106.04(d)). 
	The ultrasound device is generically recited and therefore does not represent performing the abstract ideas with a particular machine, and that changing an operational mode does not transform the ultrasound device to a different state or thing (see MPEP 2106 (d)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the steps (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20170071579 A1, published March 16, 2017) in view of Kinicki et al. (US 5315999 A1, published May 31, 1994), hereinafter referred to as Ko and Kinicki, respectively. 
Regarding claim 1, Ko teaches an apparatus (Fig. 1, ultrasound diagnostic apparatus 100), comprising: 
a processing device in operative communication with an ultrasound device (Fig. 1, processing device (operation mode controller 130) in operative communication with ultrasound device (ultrasound transceiver 115)), the processing device configured to: 
receive a determined imaging depth for the ultrasound device (see para. 0097 – “The operation mode controller 230 may include a first multiplexer. The multiplexer may select transducer elements, which are to be selected to the AFE [analog front end], from a plurality of transducer elements on the basis of a reception depth of an echo signal.”); 
after receiving the determined imaging depth, compare the determined imaging depth with a threshold imaging depth (Fig. 9, “reception depth [determined imaging depth] ≥ predetermined value [threshold imaging depth]?” S720); and 
automatically configure the ultrasound device to switch between a first imaging mode and a second imaging mode (see para. 0023 – “The first operation mode may be a low power mode, the second operation mode may be a normal mode…”; see para. 0170 – “…the low power mode and the normal mode are automatically set and performed according to an operation state of the probe…”), 
depending upon a result of the comparison of the user-selected imaging depth with the threshold imaging depth (Fig. 9; see para. 0031 – “When the reception depth is less than a predetermined depth, the first multiplexer may select some continuously arranged transducer elements for the ultrasound transceiver to operate in the first operation mode, and when the reception depth is greater than the predetermined depth, the first multiplexer selects some transducer elements, in which an aperture size is maintained, for the ultrasound transceiver to operate in the second operation mode.”).
Ko teaches determining an image depth, comparing it to a threshold, and switching the imaging mode based on the comparison. Ko does not explicitly teach that the determined imaging depth is determined by a user (a “user-selected imaging depth”).
Whereas, Kinicki, in an analogous field of endeavor (ultrasound device control), teaches a user selection of a user-selected imaging depth for the ultrasound device (Fig. 2, where the imaging depth is controlled by depth control 48 on control panel 20; see col. 1, lines 25-30 – “The ultrasound imaging system has a number of imaging parameters that control transmission and reception of ultrasound energy, processing of received signals and image display. Different organs and regions of the human body may require very different imaging parameters due to the different depths…”; see col. 4, lines 14-20 – “A control panel 20 permits user control of the system as described below. The control panel 20, in accordance with a preferred embodiment of the invention, is shown in FIG. 2…depth control 48…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining an image depth, as disclosed in Ko, by having a user selection of a user-selected imaging depth for the ultrasound device as the determined imaging depth, as disclosed in Kinicki. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to set the imaging depth as one of the imaging parameters to allow reasonable scan quality based on the location of the anatomy to be imaged, as taught in Kinicki (see col. 1, lines 28-31). 
Furthermore, regarding claim 3, Ko further teaches wherein: 
the first imaging mode is associated with imaging depths that are smaller than or equal to the threshold imaging depth and the second imaging mode is associated with imaging depths that are larger than the threshold imaging depth (Fig. 9; see para. 0031 – “When the reception depth is less than a predetermined depth, the first multiplexer may select some continuously arranged transducer elements for the ultrasound transceiver to operate in the first operation mode, and when the reception depth is greater than the predetermined depth, the first multiplexer selects some transducer elements, in which an aperture size is maintained, for the ultrasound transceiver to operate in the second operation mode.”); or 
the first imaging mode is associated with imaging depths that are smaller than the threshold imaging depth and the second imaging mode is associated with imaging depths that are larger than or equal to the threshold imaging depth.
Furthermore, regarding claim 29, Kinicki further teaches wherein the user-selected imaging depth is a depth of a B-mode image (see col. 1, lines 27-40 – “Different organs and regions of the human body may require very different imaging parameters due to the different depths, sizes and tissue types of the structures being imaged. Furthermore, the ultrasound imaging system typically has several display modes for presenting different images of a target region. Examples include two-dimensional imaging [B-mode], M-mode imaging, color flow imaging and Doppler imaging. For each of these display modes, various imaging parameters are adjustable. In order for an ultrasound imaging system to provide flexibility, many imaging parameters must be adjustable.”). 
The motivation for claim 29 was shown previously in claim 1.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Rajagopal et al. (US 10751025 B2, published August 25, 2020 with a priority date of August 17, 2016), hereinafter referred to as Rajagopal.
Regarding claim 2, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches the first imaging mode and second imaging mode, but does not explicitly teach wherein the first imaging mode comprises a shallow lung imaging mode and the second imaging mode comprises a deep lung imaging mode. 
Whereas, Rajagopal, in the same field of endeavor, teaches wherein the first imaging mode comprises a shallow lung imaging mode and the second imaging mode comprises a deep lung imaging mode (see col. 1, lines 57-61 — “...high frequencies generate higher resolution images at shallower depths (e.g. subcutaneous tissue, lungs, vasculature) and lower frequencies generate lower resolution images at deeper depths (e.g. visceral organs).” with visceral organs including lungs, so the first imaging mode is shallow lung imaging mode of the lungs at shallower depths (imaging at higher frequencies), and the second imaging mode is deep lung imaging mode of the lungs at deeper depths (imaging at lower frequencies)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first imaging mode and second imaging mode, as disclosed in Ko in view of Kinicki, by having shallow lung imaging for the first imaging mode and deep lung imaging for the second imaging made, as disclosed in Rajagopal. One of ordinary skill in the art would have been motivated to make this modification in order to identify anomalies throughout the lungs such as pneumothorax, pleural effusion, and pneumonia (see col. 40, lines 63-67).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Pelissier et al. (US 20180220995 A1, published August 9, 2018 with a priority date of February 9, 2017), hereinafter referred to as Pelissier. 
Regarding claim 4, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a threshold imaging depth, but does not explicitly teach wherein the threshold imaging depth is between approximately 4 cm and 8 cm. 
Whereas, Pelissier, in the same field of endeavor, teaches wherein the threshold imaging depth is between approximately 4 cm and 8 cm (see pg. 5, col. 1, para. 0054 — “...at deep imaging depths (e.g., 8-30 cm)... shallower imaging depths (e.g., 1-6 cm, where the ultrasound signals need to only traverse a shorter distance and a frame with multiple focal zones can be generated more quickly).” so the threshold imaging depth would be between 6 and 8 cm). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold imaging depth, as disclosed in Ko in view of Kinicki, by having the threshold imaging depth is between approximately 4 cm and 8 cm, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to allow a reduced frame rate from adding focal zones depending on the imaging depth, as taught in Pelissier (see pg. 5, col. 1, para. 0054). 
Furthermore, regarding claim 21, Pelissier further teaches wherein the user selection of the user-selected imaging depth comprises a user selection of a lung imaging preset option (Fig. 6-7, “LUNG” imaging as a preset option; see pg. 6, col. 2, para. 0069 — “...shown there generally as 700 is an example list of presets for a curvilinear transducer in an ultrasound imaging system...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user selection of the user-selected imaging depth, as disclosed in Ko in view of Kinicki, by including selecting a lung imaging preset option, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to provide users with simpler starting points to begin imaging, instead of requiring users to manually adjust the many controls of the ultrasound system for the best image quality according to the desired examination type, as taught in Pelissier (see pg. 6, col. 2, para. 0068).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Rothberg et al. (US 20190000418 A1, published January 3, 2019 with a priority date of June 20, 2016), hereinafter referred to as Rothberg. 
Regarding claim 5, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises a peak frequency of transmitted ultrasound between approximately 5 MHz and 10 MHz. 
Whereas, Rothberg, in the same field of endeavor, teaches wherein the first imaging mode comprises a peak frequency of transmitted ultrasound between approximately 5 MHz and 10 MHz (see pg. 3, col. 2, para. 0037 —“...the second frequency range may be contained entirely within a range of 5- 12 MHz...when the ultrasonic transducers of the universal ultrasound probe are operated to generate and/or detect ultrasound signals having frequencies in the first frequency range...” with the second frequency range associated with the first imaging mode of shallow imaging (higher frequencies)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first imaging mode, as disclosed in Ko in view of Kinicki, by having the first imaging mode (shallow imaging) with a transmit frequency range of 5-12 MHz, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the ultrasound probe to generate and detect signals and form images of the subject up to target depths within the subject, with a target depth range including 1-10 cm, as taught in Rothberg (see pg. 3, col. 2, para. 0037). 
Furthermore, regarding claim 6, Rothberg further teaches wherein the second imaging mode comprises a peak frequency of transmitted ultrasound between approximately 2 MHz and 5 MHz (see pg. 3, col. 2, para. 0036 —“...the first frequency range may include frequencies in the range of 1-5 MHz... when the ultrasonic transducers of the universal ultrasound probe are operated to generate and/or detect ultrasound signals having frequencies in the second frequency range...” with the first frequency range associated with the second imaging mode of deep imaging (lower frequencies)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second imaging mode, as disclosed in Ko in view of Kinicki, by having the second imaging mode (deep imaging) with a transmit frequency range of 2-5 MHz, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order for the ultrasound probe to generate and detect signals and form images of the subject up to target depths within the subject, with a target depth range including 10-25 cm, as taught in Rothberg (see pg. 3, col. 2, para. 0036).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Hossack et al. (US 6132374 A, published October 17, 2000), hereinafter referred to as Hossack. 
Regarding claim 7, Ko in view of Kinicki teaches all of the elements as disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises a receive frequency between approximately 5 MHz and 10 MHz. 
Whereas, Hossack, in the same field of endeavor, teaches wherein the first imaging mode comprises a receive frequency between approximately 5 MHz and 10 MHz (see col. 3, lines 21-23 — “...the near-field region 34 may be modulated primarily in response to echo information at ultrasonic frequencies greater than 3 MHz...” which includes frequencies between 5 MHz and 10 MHz). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first imaging mode, as disclosed in Ko in view of Kinicki, by having the first imaging mode with a reception frequency range of more than 3 MHz, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to have the imaging benefits of harmonic imaging for the near-field, where they are the most useful, as taught in Hossack (see col. 3, lines 25-27). 
Furthermore, regarding claim 8, Hossack further teaches wherein the second imaging mode comprises a receive frequency between approximately 2 MHz and 5 MHz (see col. 3, lines 24-25 — “...the far-field may be modulated primarily in response to echo information at frequencies less than 3 MHz.” which includes frequencies between 2 MHz and 3 MHz). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second imaging mode, as disclosed in Ko in view of Kinicki, by having the second imaging mode with a reception frequency range of less than 3 MHz, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to have the penetration advantages of fundamental imaging as obtained for the far-field, as taught in Hossack (see col. 3, lines 27-29).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Bukshpan (US 20020111568 A1, published August 15, 2002), hereinafter referred to as Bukshpan. 
Regarding claim 9, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises a virtual apex greater than or equal to approximately 10 cm above a skin line of a subject being imaged. 
Whereas, Bukshpan, in the same field of endeavor, teaches wherein the first imaging mode comprises a virtual apex greater than or equal to approximately 10 cm above a skin line of a subject being imaged (Fig. 4, virtual points 42, 542, 54, and 56 above skin surface 44; see pg. 4, col. 2, para. 0032 — “…transducer crystals 28 and receiving crystals 30 are shown in position on the skin surface 44 of a patient's chest wall. Underlying skin surface 44 are ribs 46, the heart 48, and a coronary artery thrombosis 50... shifting the ultrasound source further away from skin surface 44 (e.g. from virtual point 42 to virtual point 54, or from virtual point 52 to virtual point 56)...”; see pg. 4, col. 2, para. 0033 — “...it will be understood that the virtual source may be located at essentially any location outside of the patient’s body provided that the location of the virtual source is not coincident with the location of any of transducer crystals 28.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by having the virtual source above the skin surface moved to different locations, as disclosed in Bukshpan. One of ordinary skill in the art would have been motivated to make this modification in order to lower the ultrasonic intensities at the skin surface and view the site of the thrombus in the heart that is obstructed by ribs, as taught in Bukshpan (see pg. 4, col. 2, para. 0032). 
Furthermore, regarding claim 10, Bukshpan further teaches wherein the second imaging mode comprises a virtual apex between approximately 0 cm and 5cm above a skin line of a subject being imaged (Fig. 4, virtual points 42, 542, 54, and 56 above skin surface 44; see pg. 4, col. 1, para. 0032 —“...transducer crystals 28 and receiving crystals 30 are shown in position on the skin surface 44 of a patient's chest wall. Underlying skin surface 44 are ribs 46, the heart 48, and a coronary artery thrombosis 50.”; see pg. 4, col. 2, para. 0033 — “...the virtual source is located at a distance of 0.5 cm to 3 cm from transducer crystals 28...”). 
The motivation for claim 10 was shown previously in claim 9.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Brandl (US 20180085096 A1, published March 29, 2018), hereinafter referred to as Brandl. 
Regarding claim 11, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises an image field of view angle between approximately 0 and 20 degrees around a virtual apex. 
Whereas, Brandl, in the same field of endeavor, teaches wherein the first imaging mode comprises an image field of view angle between approximately 0 and 20 degrees around a virtual apex (Fig. 4A-4B; see pg. 4, col. 1, para. 0033 — “The sector FOV 420 shown in FIG. 4B is formed at the virtual apex 412 extending from the transducer array 112 and an active footprint 426. The sector FOV 420 is shown having a reduced imaging angle 424 along the azimuth direction relative to the imaging angle 414 of the sector FOV 410.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by having different imaging angles centered on the virtual apex, as disclosed in Brandl. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust the field of view to include ultrasound data that was not previously acquired due to anatomical regions such as bones and air pockets within the region of interest, as taught in Brandl (see pg. 3, para. 0032-0033). 
Furthermore, regarding claim 12, Brandl teaches wherein the second imaging mode comprises an image field of view angle between approximately 40 degrees and 90 degrees around a virtual apex (Fig. 3; see pg. 3, col. 1, para. 0028 — “An elevation length 306 and an azimuth length of 308 of the sector FOV (field of view) 302 are associated with an imaging angle of the sector FOV 302. The imaging angle may correspond to a three dimensional sweep angle centered at the virtual apex 310 defining a range along the azimuth and elevation planes 206, 208 from the active region 304 the controller circuit 136 can acquire ultrasound data of the region of interest...Based on the active footprint 304, the sector FOV 302 may have the 3D imaging angle include 80 degrees along the azimuth plane 206 and 90 degrees along the elevation plane 208.”). 
The motivation for claim 12 was shown previously in claim 11.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Katakura et al. (US 4974558 A, published December 4, 1990), hereinafter referred to as Katakura. 
Regarding claim 13, Ko in view of Kinicki teaches all of the elements as disclosed in claim 1 above. 
Ko in view of Kinicki does not explicitly teach wherein the first imaging mode comprises an instantaneous transmit aperture between approximately 4 mm and 8 mm. 
Whereas, Katakura, in the same field of endeavor, teaches wherein the first imaging mode comprises an instantaneous transmit aperture between approximately 4 mm and 8 mm (Fig. 5, single dotted chain line transmit aperture 8mm; see col. 4, lines 44-45 — “Even if the aperture is decreased to a half, i.e., 8 mm...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by having different transmission apertures, as disclosed in Katakura. One of ordinary skill in the art would have been motivated to make this modification in order for the ultrasound system to have different imaging depths without lowering the frame rate, as taught in Katakura (see Fig. 5; col. 1, lines 48-52). Furthermore, regarding claim 14, Katakura further teaches wherein the second imaging mode comprises an instantaneous transmit aperture between approximately 12 mm and 20 mm (Fig. 5, solid line transmit aperture 16mm, dashed line transmit aperture 16mm; see col. 4, lines 1-3 — “The solid line shows the case where the aperture of transmission is 16 mm...”). 
The motivation for claim 14 was shown previously in claim 13.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Adams et al. (US 20110046484 A1, published February 24, 2011), hereinafter referred to as Adams. 
Regarding claim 15, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises a linear ultrasound image format. 
Whereas, Adams, in the same field of endeavor, teaches wherein the first imaging mode comprises a linear ultrasound image format (Fig. 1; see para. 0020 — “In the illustrated embodiment, a mode selector switch 20 is coupled to the beam former controller 18 so that the user can set the beam former operation for scanning with the transducer 12 in a sector mode, linear mode, and other operational modes.” so the first imaging mode can be the linear mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by having different imaging mode formats, as disclosed in Adams. One of ordinary skill in the art would have been motivated to make this modification in order to prevent switching the system operation from one transducer to another to save time when imaging different parts of an anatomy, as taught in Adams (see para. 0003-0006). 
Furthermore, regarding claim 16, Adams further teaches wherein the second imaging mode comprises a sector ultrasound image format (Fig. 1; see para. 0020 — “In the illustrated embodiment, a mode selector switch 20 is coupled to the beam former controller 18 so that the user can set the beam former operation for scanning with the transducer 12 in a sector mode, linear mode, and other operational modes.” so the second imaging mode can be the sector mode imaging). 
The motivation for claim 16 was shown previously in claim 15.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Hastings et al. (US 20090069682 A1, published March 12, 2009), hereinafter referred to as Hastings. 
Regarding claim 17, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach wherein the first imaging mode comprises time gain compensation gain values of approximately 0 dB, -8 dB, and -2 dB at respective control points of approximately 0 cm, 3 cm, and 6 cm. 
Whereas, Hastings, in the same field of endeavor, teaches wherein the first imaging mode comprises time gain compensation gain values of approximately 0 dB, -8 dB, and -2 dB at respective control points of approximately 0 cm, 3 cm, and 6 cm (see pg. 2, col. 1, para. 0023 — “...having each position of the TGC control 34 correspond to a complete gain adjustment curve that specifies the deviations from the default gain curve at each depth.”; see pg. 2, col. 1, para. 0026 — “One way to store the gain adjustment data in the system is by using a table stored in memory that specifies again adjustment in dB for each of the five curves at each of the eight depth bins.”; Table 3, Depth A—0 cm— 0 dB, Depth C — 3.14 cm, Depth D — 4.71 cm, Depth E - 6.29 cm; Table 1, Depth C— curve #0 — -7.50 dB, Depth D — curve #2 — -1.50 dB). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by including to the processor TGC gain value adjustments at certain depths of an image, as disclosed in Hastings. One of ordinary skill in the art would have been motivated to make this modification in order for the user to select from a family of gain adjust curves and be optimized for imaging different organs in the body, as taught in Hastings (see pg. 4, col. 2, para. 0045). 
Furthermore, regarding claim 18, Hastings teaches wherein the second imaging mode comprises time gain compensation gain values of approximately 0 dB, 0 dB, and 5 dB at respective control points of approximately 0 cm, 3 cm, and 6 cm (see pg. 2, col. 1, para. 0023 — “...having each position of the TGC control 34 correspond to a complete gain adjustment curve that specifies the deviations from the default gain curve at each depth.”; see pg. 2, col. 1, para. 0026 — “One way to store the gain adjustment data in the system is by using a table stored in memory that specifies again adjustment in dB for each of the five curves at each of the eight depth bins.”; Table 3, Depth A —- 0 cm— 0 dB, Depth C — 3.14 cm, Depth D — 4.71cm, Depth E — 6.29 cm; Table 6, Depth C— curve #0 —O dB; Depth E — curve #5 — 3.92 dB). 
The motivation for claim 18 was shown previously in claim 17.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of McMorrow et al. (WO 2008073560 A2, published June 19, 2008), hereinafter referred to as McMorrow. 
Regarding claim 19, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki teaches a first imaging mode, but does not explicitly teach herein the first imaging mode is optimized for imaging lung sliding. 
Whereas, McMorrow, in the same field of endeavor, teaches wherein the first imaging mode is optimized for imaging lung sliding (see pg. 16, para. 0094 — “Scanning frequencies and ultrasound transceiver configurations are varied for the purposes of optimizing the detection of a pneumothorax by enhancing the abilities to detect lung motion or sliding during respiratory cycles.”; Fig. 103; see pg. 28, para. 00134 — “The ultrasound may be radiofrequency pulsed in the wave pulse set 6 may with frequencies of approximately 2-10 MHz that may be substantially directed along a linear pathway.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first imaging mode, as disclosed in Ko in view of Kinicki, by having the first imaging mode optimized for imaging lung sliding, as disclosed in McMorrow. One of ordinary skill in the art would have been motivated to make this modification in order for the user to enhance the ability to detect pneumothorax in a patient, as taught in McMorrow (see pg. 16, para. 0094). 
Furthermore, regarding claim 20, McMorrow further teaches wherein the second imaging mode is optimized for imaging A lines and B lines (see pg. 16, para. 0094 — “...5MHz convex array transducer will able to visualize the various horizontal and vertical artifacts that are mostly associated with normal lung US and simultaneously good penetration to the deeper layers.” with the A lines being horizontal artifacts and B lines being vertical artifacts in lung images; Fig. 107A-D; see pg. 28, para. 00134 — “The wave pulse set 6 may also be configured as a plurality of scan lines confined to a scan plane...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second imaging mode, as disclosed in Ko in view of Kinicki, by having the second imaging made optimized for imaging A lines and B lines in lung images, as disclosed in McMorrow. One of ordinary skill in the art would have been motivated to make this modification in order to have a good compromise between resolution and penetration, and to have better scanning between the intercostal spaces, as taught in McMorrow (see pg. 16, para. 0094).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki, as applied to claim 1 above, and in further view of Dankerl et al. (US 20150297164 A1, published October 22, 2015), hereinafter referred to as Dankerl. 
Regarding clam 22, Ko in view of Kinicki teaches all of the elements disclosed in claim 1 above. 
Ko in view of Kinicki does not explicitly teach wherein the processing device is further configured to automatically determine that lung imaging is being performed by the ultrasound device. 
Whereas, Dankerl, in the same field of endeavor, teaches wherein the processing device is further configured to automatically determine that lung imaging is being performed by the ultrasound device (see Abstract — “A method for automatically identifying a potential pleural effusion in medical image data of a thorax of a patient from a scan by means of a medical scanner is provide. It includes at least the steps of...which lung detection data comprise lung extent data of a lung extent of the external boundary of the lung...”; see pg. 2, col. 2, para. 0031 — “Preferably, the identification system is embodied in such a way that it performs a method according to embodiments of the invention fully automatically, i.e. independently.”; see pg. 4, col. 2, para. 0055 — “In principle, the method according to embodiments of the invention can be performed on the basis of practically all types of medical image data of the thorax, for example on the basis of X-ray images, MRI images, ultrasound images and many more.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device, as disclosed in Ko in view of Kinicki, by including to the processing device automatically determining that lung imaging is being performed, as disclosed in Dankerl. One of ordinary skill in the art would have been motivated to make this modification in order to have the ultrasound system identify potential pleural effusion in the patient’s lungs as reliably as possible, as taught in Dankerl (see pg. 1, col. 2, para. 0009). 
Furthermore, regarding claim 23, Dankerl further teaches wherein the processing device is configured, when automatically determining that lung imaging is being performed by the ultrasound device, to: receive ultrasound data from the ultrasound device; and determine that the ultrasound data was collected from lungs (see pg. 1, col. 2, para. 0012 — “...accepting lung detection data of the lung of the patient from the image data, which lung detection data comprise lung extent data of a lung extent of the external boundary of the lung...”). 
The motivation for claim 23 was shown previously in claim 22. 

	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kinicki and Dankerl, as applied to claim 22 and 23 above, and de Jonge et al. (US 20170360402 A1, published December 21, 2017), hereinafter referred as to de Jonge.
Regarding claim 24, Ko in view of Kinicki and Dankerl teaches all of the elements disclosed in claim 23 above. 
Ko in view of Kinicki and Dankerl does not explicitly teach wherein the processing device is configured, when determining that the ultrasound data was collected from the lungs, to input the ultrasound data to a statistical model trained to accept inputted ultrasound data and determine an anatomical region where the inputted ultrasound data was collected. 
Whereas, de Jonge, in the same field of endeavor, teaches wherein the processing device is configured, when determining that the ultrasound data was collected from the lungs, to 
input the ultrasound data to a statistical model trained to accept inputted ultrasound data (see pg. 10, col. 2, para. 0106 — “The method comprises (a) receiving a training set comprising a plurality of medical images of a plurality of subjects and a training annotation associated with each of the plurality of medical images; (b) receiving statistical prior knowledge of the plurality of the medical images, wherein the statistical prior knowledge comprises statistics associated with variability of the medical images arising from naturally occurring structures of the plurality of subjects; and (c) training the convolutional neural network, using the training set, by incorporating the statistical prior knowledge.”) and 
determine an anatomical region where the inputted ultrasound data was collected (see pg. 11, col. 1, para. 0109 — “...(a) capturing an image of an ultrasound probe positioned relative to a patient; (b) capturing an in vivo ultrasound image of a portion of the patient's body; (c) identifying a location of the ultrasound probe in the captured image of the ultrasound probe, the location identified relative to the patient's body...”; see para. 0171 — “...deep learning techniques may be employed to identify the presence of particular organs (such as a heart or a lung) in the ultrasound image.”; see para. 0197 — “The computing device may identify these medical parameters by, for example, identifying an anatomical feature in the ultrasound image (such as a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung) and analyzing the identified anatomical feature. The computing device may identify the anatomical feature using an auto mated imaging processing technique (such as a deep learning technique). For example, the computing device may provide the captured ultrasound image to a neural network that is configured (e.g., trained) to provide as an output an indication of which pixels in the ultrasound image are associated with a particular anatomical feature.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device configured to automatically determine that lung imaging is being performed by the ultrasound device, as disclosed in Ko in view of Kinicki and Dankerl, by including to the processing device inputting the ultrasound data to a statistical model trained to accept inputted ultrasound data and determine an anatomical region where the inputted ultrasound data was collected, as disclosed in de Jonge. One of ordinary skill in the art would have been motivated to make this modification in order for the user to operate the ultrasound device without having the knowledge of interpreting the captured ultrasound images, as taught in de Jonge (see pg. 16, col. 1, para. 0171). 
Regarding claim 25, Ko in view of Kinicki and Dankerl teaches all of the elements disclosed in claim 22 above. 
Ko in view of Kinicki and Dankerl does not explicitly teach wherein the processing device is configured, when automatically determining that lung imaging is being performed by the ultrasound device, to receive an optical image of the ultrasound device and a subject; and determine that the ultrasound device is located at the subject's lungs. 
Whereas, de Jonge, in the same field of endeavor, teaches wherein the processing device is configured, when automatically determining that lung imaging is being performed by the ultrasound device, to receive an optical image of the ultrasound device and a subject; and determine that the ultrasound device is located at the subject's lungs (see para. 0236 — “In act 1004, the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). For example, the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. In this example, the computing device may use the identified pixels to determine a position of the ultrasound device in the non-acoustic image.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing device configured to automatically determine that lung imaging is being performed by the ultrasound device, as disclosed in Ko in view of Kinicki and Dankerl, by having the processing device receive an optical image of the ultrasound device and a subject, and determine that the ultrasound device is located at the subject's lungs, as disclosed in de Jonge. One of ordinary skill in the art would have been motivated to make this modification in order to track a marker visible in the optical image to ease identification and location of the ultrasound device in the optical image, as taught in de Jonge (see para. 0236). 
Furthermore, regarding claim 26, de Jonge further teaches wherein the processing device is configured, when determining that the ultrasound device is located at the subject's lungs, to input the ultrasound data to a statistical model trained to accept an inputted optical image depicting an ultrasound device and a subject and determine an anatomical region on the depicted subject where the depicted ultrasound device is located (Fig. 10; see para. 0234 — “In act 1002, the computing device may capture an image (e .g., a non-acoustic image) of the ultrasound device. The non-acoustic image may be captured by an imaging device (e.g., a camera) integrated into the computing device. For example, the non-acoustic image may be captured using a front-facing camera of a mobile smartphone (e.g., on the same side as the display) when the operator is also the subject.”; see para. 0236 — “In act 1004, the computing device may identify a pose (e.g., position and/or orientation) of the ultrasound device in the non-acoustic image. The computing device may identify the pose of the ultrasound device in the captured image using an automated image processing technique (e.g., a deep learning technique). For example, the non-acoustic image may be provided as an input to a neural network that is configured to identify which pixels in the non-acoustic image are associated with the ultrasound device. In this example, the computing device may use the identified pixels to determine a position of the ultrasound device in the non-acoustic image.”). 
Furthermore, regarding claim 27, de Jonge further teaches wherein the optical image is collected by a camera on the processing device (Fig. 6; see pg. 21, col. 2, para. 0206 — “The augmented reality interface overlays the ultrasound image 610 and an ultrasound device symbol 608 onto an image of an ultrasound device 602 being used to image the subject 601 (e.g., captured from a front-facing camera in the handheld device computing device 604).”; see para. 0219 — “The computing device may also comprise an imaging device 805 (e.g., a camera) that is configured to capture non-acoustic images.”). 
The motivation for claim 26-27 was shown previously in claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (CN 107357435 A, published November 17, 2017) teaches a system where, when the image depth information larger than a predetermined depth threshold value, the image processing module selects the second image forming unit for image acquisition, and as image depth information is not greater than a predetermined depth threshold, image processing module selects the first imaging unit to image acquisition. 
Raju et al. (US 20180344293 A1, published December 6, 2018 with a priority date of September 17, 2015) discloses using ultrasound imaging to detect the presence of lung sliding.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793   
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793